


116 S4215 IS: Bonneville Shoreline Trail Advancement Act
U.S. Senate
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4215
IN THE SENATE OF THE UNITED STATES

July 20, 2020
Mr. Romney (for himself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources

A BILL
To designate and adjust certain lands in the State of Utah as components of the National Wilderness Preservation System, and for other purposes.


1.Short titleThis Act may be cited as the Bonneville Shoreline Trail Advancement Act. 2.Wilderness area included in Mount Olympus Wilderness Section 102(a) of the Utah Wilderness Act of 1984 (Public Law 98–428; 98 Stat. 1657; 16 U.S.C. 1132 note) is amended—
(1)in paragraph (11), by striking and at the end; (2)in paragraph (12), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:   (13)certain lands in the Uinta-Wasatch-Cache National Forest which comprise approximately 334.16 acres as generally depicted on a map entitled the Bonneville Shoreline Trail Legislative Map dated June 23, 2020, are, subject to valid existing rights, hereby incorporated as part of the Mount Olympus Wilderness designated under paragraph (3)..
3.Wilderness boundary adjustments
(a)Mount Naomi Wilderness boundary adjustment
(1)AdjustmentSection 102 of the Utah Wilderness Act of 1984 (Public Law 98–428; 98 Stat. 1657; 16 U.S.C. 1132 note) is amended by adding at the end the following:  (c)Mount Naomi Wilderness boundary adjustmentCertain lands in the Uinta-Wasatch-Cache National Forest which comprise approximately 19.06 acres as generally depicted on a map entitled the Bonneville Shoreline Trail Legislative Map, dated June 23, 2020, are hereby removed from the Mount Naomi Wilderness designated under subsection (a)(1)..
(2)ManagementThe Mount Naomi Wilderness, as designated under section 102(a)(1) of the Utah Wilderness Act of 1984 (Public Law 98–428; 98 Stat. 1658; 16 U.S.C. 1132 note) and adjusted under paragraph (1), effective beginning on the date of the enactment of this Act, shall be managed as part of the Uinta-Wasatch-Cache National Forest. (b)Mount Olympus Wilderness boundary adjustment (1)AdjustmentSection 102 of the Utah Wilderness Act of 1984 (Public Law 98–428; 98 Stat. 1657; 16 U.S.C. 1132 note), as amended by subsection (a), is further amended by adding at the end the following: 

(d)Mount Olympus Wilderness boundary adjustmentCertain lands in the Uinta-Wasatch-Cache National Forest which comprise approximately 197.4 acres as generally depicted on a map entitled the Bonneville Shoreline Trail Legislative Map, dated June 23, 2020, are hereby removed from the Mount Olympus Wilderness designated under subsection (a)(3).. (2)ManagementThe Mount Olympus Wilderness, as designated under section 102(a)(3) of the Utah Wilderness Act of 1984 (Public Law 98–428; 98 Stat. 1658; 16 U.S.C. 1132 note) and adjusted under paragraph (1), effective beginning on the date of the enactment of this Act, shall be managed as part of the Uinta-Wasatch-Cache National Forest. 
(c)Twin Peaks Wilderness boundary adjustment
(1)AdjustmentSection 102 of the Utah Wilderness Act of 1984 (Public Law 98–428; 98 Stat. 1657; 16 U.S.C. 1132 note), as amended by subsections (a) and (b), is further amended by adding at the end the following:   (e)Twin Peaks Wilderness boundary adjustmentCertain lands in the Uinta-Wasatch-Cache National Forest which comprise approximately 9.8 acres as generally depicted on a map entitled the Bonneville Shoreline Trail Legislative Map, dated June 23, 2020, are hereby removed from the Twin Peaks Wilderness designated under subsection (a)(4)..
(2)ManagementThe Twin Peaks Wilderness, as designated under section 102(a)(4) of the Utah Wilderness Act of 1984 (Public Law 98–428; 98 Stat. 1658; 16 U.S.C. 1132 note) and adjusted under paragraph (1), effective beginning on the date of the enactment of this Act, shall be managed as part of the Uinta-Wasatch-Cache National Forest. (d)Lone Peak Wilderness boundary adjustment (1)AdjustmentSection 2 of the Endangered American Wilderness Act of 1978 (Public Law 95–237; 92 Stat. 42; 16 U.S.C. 1132 note) is amended—
(A)in subsection (j), by striking and at the end; (B)in subsection (k), by striking the period at the end and inserting ; and; and
(C)by adding at the end the following:  (l)certain lands in the Uinta-Wasatch-Cache National Forest, Utah, which comprise approximately 107.9 acres as generally depicted on a map entitled the Bonneville Shoreline Trail Legislative Map, dated June 23, 2020, are hereby removed from the Lone Peak Wilderness Area designated under subsection (i)..
(2)ManagementThe Lone Peak Wilderness Area, as designated under section 2(i) of the Endangered American Wilderness Act of 1978 (Public Law 95–237; 92 Stat. 42; 16 U.S.C. 1132 note) and adjusted under paragraph (1), effective beginning on the date of the enactment of this Act, shall be managed as part of the Uinta-Wasatch-Cache National Forest. 4.Rule of constructionNothing in this Act or the amendments made by this Act—
(1)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water; (2)affects any water right (as defined by applicable State law) in existence on the date of enactment of this Act, including any water right held by the United States;
(3)affects any interstate water compact in existence on the date of enactment of this Act; or (4)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act.
5.Map
(a)Map on fileThe map entitled the Bonneville Shoreline Trail Legislative Map, dated June 23, 2020, shall be on file and available for inspection in the office of the Chief of the Forest Service. (b)CorrectionsThe Secretary of Agriculture may make technical corrections to the map described in subsection (a).

